DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Super Mario 64 on Nintendo DS gameplay as evidence provided via GameFaqs titled “Super Mario 64 DS – Guide and Walkthrough” (herein referred to Mario64 DS).

Claim 1.    Mario64 DS discloses a method for generating a mini-game from a game, comprising,
detecting an instruction to generate the mini-game for the game, the instruction is configured for a starting location for the mini-game from the game (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi 
identifying an end location for the mini-game (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” where according to gameplay rules of respective minigames they end in different ways); and
wherein the mini-game includes an event of the game that occurs between the starting location and the end location of the mini-game (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” discloses respective “How to Play” for each minigame where different game actions and events take place during each respective minigame), and a snapshot is generated for the mini-game to enable play of the mini-game at the starting location (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” discloses respective “How to Unlock” to unlock respective minigames), the starting location of the mini-game is selectable to be at a point that is after a start of the game (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” where a player selects to play minigame during different instances within the main adventure game and/or after meeting the criteria to unlock a minigame, for example under “5.02. Mario Minigames”, the “Bounce and Trounce” minigame, after the player character Mario catches the bunny in the basement, he is eligible to play the “Bounce and Trounce” minigame anytime afterwards).

Claim 3.    Mario64 DS discloses wherein event of the game is used to trigger the end location for the mini-game (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Super Mario 64 on Nintendo DS gameplay as evidence provided via GameFaqs titled “Super Mario 64 DS – .

Claim 12.    Mario64 DS discloses a method for processing a mini-game from a game, comprising,
detecting an instruction to generate the mini-game for the game, the instruction is configured for a starting location for the mini-game from the game (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” discloses a plurality of different minigames which are either started from different places within the main adventure and/or the Rec Room); 
identifying an end location for the mini-game (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” where according to gameplay rules of respective minigames they end in different ways); and
wherein the mini-game includes an event of the game that occurs between the starting location and the end location of the mini-game (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” discloses respective “How to Play” for each minigame where different game actions and events take place during each respective minigame), and a snapshot is generated for the mini-game to enable play of the mini-game from the starting location (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” discloses respective “How to Unlock” to unlock respective minigames);
wherein the mini-game is selectable by a client via an interface presented on a display used by the client, and a computer executes the mini-game responsive to inputs received from the client, and wherein the execution of the mini-game data that is received by the client for display (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” where a player selects to play minigame during different instances within the main adventure game and/or after meeting the criteria to unlock a minigame, for example under “5.02. Mario Minigames”, the “Bounce and Trounce” minigame, after the player character Mario catches the bunny in the basement, he is eligible to play the “Bounce and Trounce” minigame anytime afterwards).
However, Mario64 DS fails to explicitly disclose a computer of a cloud-based system executes the mini-game responsive to inputs received from the client, and wherein the execution of the mini-game produces a stream of emulated game data that is received by the client for display (emphasis added).
Bae teaches a computer of a cloud-based system executes the game responsive to inputs received from the client, and wherein the execution of the game produces a stream of emulated game data that is received by the client for display (¶¶11, 25, and 28).  The gaming system of Mario64 DS would have motivation to use the teachings of Bae in order to save Nintendo DS owners time and money via avoiding additional installation fees and tasks additionally required to play newly advanced games.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Mario64 DS with the teachings of Bae in order to save Nintendo DS owners time and money via avoiding additional installation fees and tasks additionally required to play newly advanced games.  In addition, save resource consumption on the Nintendo DS game console while also providing users the ability to play games with various terminals anywhere in the world via the Internet, in hopes to provide game players with a more enjoyable gaming experience.


generating a script for the mini-game (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” discloses respective “In–Game Description” for each minigame) (as required by claim 14) the cloud-based system (see Bae ¶¶11, 25, and 28), the script of the mini-game is configured to be executed by an emulator with game inputs to bring the game to the starting location of the minigame (see Marion64 DS for start of a minigame; and see Bae ¶¶11, 25, and 28).

Claim 6.    Mario64 DS discloses the mini-game is generated to enable a client to select the mini-game to play (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, “5.04. Wario Minigames” where a player selects to play minigame during different instances within the main adventure game and/or after meeting the criteria to unlock a minigame, for example under “5.02. Mario Minigames”, the “Bounce and Trounce” minigame, after the player character Mario catches the bunny in the basement, he is eligible to play the “Bounce and Trounce” minigame anytime afterwards).
However, Mario64 DS fails to explicitly disclose wherein the mini-game is a cloud-based game, the mini-game is generated by one or more servers to enable a client to select the mini-game to play (emphasis added).
Bae teaches wherein the game is a cloud-based game, the game is generated by one or more servers to enable a client to select the game to play (see ¶¶11, 25, and 28).  The gaming system of Mario64 DS would have motivation to use the teachings of Bae in order to save 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Mario64 DS with the teachings of Bae in order to save Nintendo DS owners time and money via avoiding additional installation fees and tasks additionally required to play newly advanced games.  In addition, save resource consumption on the Nintendo DS game console while also providing users the ability to play games with various terminals anywhere in the world via the Internet, in hopes to provide game players with a more enjoyable gaming experience.

Claim 7.    Mario64 DS in view of Bae teaches wherein the mini-game (see Mario64 DS for minigames) is generated in a cloud system (see Bae ¶¶11, 25, and 28) and a client is provided with an interface for selecting the mini-game and playing the mini-game (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” where a player selects to play minigame during different instances within the main adventure game and/or after meeting the criteria to unlock a minigame, for example under “5.02. Mario Minigames”, “Bounce and Trounce” minigame, after the player character Mario catches the bunny in the basement, he is eligible to play the “Bounce and Trounce” minigame anytime afterwards) remotely (see Bae ¶¶11, 25, and 28).

Claim 8.    Mario64 DS discloses wherein the snapshot includes a state of the game to enable play of the mini-game at the starting location (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. 

Claim 9.    Mario64 DS in view of Bae teaches wherein a computer of a cloud system executes an emulator (see Bae ¶¶11, 25, and 28), the emulator (see Bae server system) is configured to access code of the game and process the code of the game to enable execution of the mini-game (see Mario64 DS discloses different minigames) by a client over a network (see Bae ¶¶11, 25, and 28).

Claim 10.   Mario64 DS in view of Bae teaches wherein the mini-game is selected by a client from an interface (see Mario64 DS discloses different minigames), and a computer of a cloud-based system (see Bae ¶¶11, 25, and 28) executes the mini-game responsive to inputs received from the client (see Mario64 DS discloses different minigames), and wherein the execution of the mini-game (see Mario64 DS discloses different minigames) produces a stream of emulated game data  that is received by the client for display to a user of the client (see Bae ¶¶11, 25, and 28).

Claim 11.  Mario64 DS in view of Bae teaches wherein an emulator is executed by a cloud game system (see Bae ¶¶11, 25, and 28), the emulator (see Bae server system) is configured to use the snapshot to execute the mini-game (see Mario64 DS discloses different minigames) responsive to selection and control received by a client over a network (see Bae ¶¶11, 25, and 28).

Claim 13.  Mario64 DS discloses wherein the starting location of the mini-game is selectable to be at a point that is after a start of the game (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. 

Claim 15.    Mario64 DS discloses wherein event of the game is used to trigger the end location for the mini-game (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” where each minigame ends in a different way according to different gameplay rules and gameplay occurrences within respective minigames).

Claim 17.    Mario64 DS discloses wherein the game is a legacy game (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room” discloses “main adventure”).

Claim 18.   Mario64 DS discloses a method for processing a mini-game from a game, comprising,
detecting an instruction to generate the mini-game for the game, the instruction is configured for a starting location for the mini-game from the game (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” discloses a plurality of different minigames which are either started from different places within the main adventure and/or the Rec Room);
the mini-game includes an event of the game that occurs after the starting location (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” discloses respective “How to Play” for each minigame where different game actions and events take place during each respective minigame), and a snapshot is generated for the mini-game to enable play of the mini-game from the starting location (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” discloses respective “How to Unlock” to unlock respective minigames); and
the mini-game is selectable by a client via an interface presented on a display used by the client (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” where a player selects to play minigame during different instances within the main adventure game and/or after meeting the criteria to unlock a minigame, for example under “5.02. Mario Minigames”, the “Bounce and Trounce” minigame, after the player character Mario catches the bunny in the basement, he is eligible to play the “Bounce and Trounce” minigame anytime afterwards).
However, Mario64 DS fails to explicitly disclose a computer of a cloud-based system executes the mini-game responsive to inputs received from the client, and wherein the execution of the mini-game produces a stream of emulated game data that is received by the client for display (emphasis added).
Bae teaches a computer of a cloud-based system executes the game responsive to inputs received from the client, and wherein the execution of the game produces a stream of emulated game data that is received by the client for display (¶¶11, 25, and 28).  The gaming system of Mario64 DS would have motivation to use the teachings of Bae in order to save Nintendo DS owners time and money via avoiding additional installation fees and tasks additionally required to play newly advanced games.  


Claim 19.    Mario64 DS discloses wherein the starting location of the mini-game is selectable to be at a point that is after a start of the game (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” discloses a plurality of different minigames which are either started from different places within the main adventure and/or the Rec Room), and an end location is before an end of the game (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” where according to gameplay rules of respective minigames, they end in different ways, in this case, before a user completes or stops playing the main adventure game).

Claim 20.   Mario64 DS in view of Bae teaches further comprising,
generating a script for the mini-game (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” discloses respective “In–Game Description” for each minigame) by the cloud-based system (see Bae ¶¶11, 25, and 28), the script of the minigame is .

Claims 4, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Super Mario 64 on Nintendo DS gameplay as evidence provided via GameFaqs titled “Super Mario 64 DS – Guide and Walkthrough” (herein referred to Mario64 DS) in view of US Pub. 20130137511 to Bae et al (Bae) as applied to claims 1 and 12 above, and further in view of US Pub. 20060080702 to Diez et al (Diez).

Claims 4 and 16.  Mario64 DS discloses wherein the snapshot is defined in execution state of the game (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room”, “5.01. Yoshi Minigames”, “5.02. Mario Minigames”, “5.03. Luigi Minigames”, and “5.04. Wario Minigames” discloses respective “How to Unlock” to unlock respective minigames, such as ways to unlock minigames is defined by gameplay within the main adventure portion of the game).
However, Mario64 DS fails to explicitly disclose wherein the snapshot is defined for any location in execution state of the game (emphasis added).
Diez teaches the snapshot is defined for any location (¶146 discloses “the game manager 90 stores individual progress points in a game on a per user basis, which allows each user to save his or her progress in a particular game and return to the progress point for the user at a later time.  The system analyzes the code of the game when the user decides to save the game.  A pointer is created and stored in memory.  When the user wishes to resume the game, the pointer is retrieved and the game is started where the user left off” such that the progress of the game can saved at any location within the game).  The gaming system of Mario64 DS in view of Bae would have motivation to use the teachings of Diez so that users can 
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Mario64 DS in view of Bae with the teachings of Diez so that users can save their respective gameplay progress as related to eligibility to play minigames at any point during the gameplay which would provide an added convenience to the gameplay because users can save their respective game progress as they desire which would provide players with a more enjoyable gaming experience.

Claim 5.    Mario64 DS discloses wherein the game is a legacy game (in “Super Mario 64 DS – Guide and Walkthrough” under “7. Rec Room” discloses “main adventure”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715